DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 12/24/2020.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 12/24/2020 have been accepted and considered by the Examiner.

Claim Objections
4.	Claim 1 objected to because of the following informalities:  “train set” should be “training corpus set” in line 3.  Appropriate correction is required.
	Claim 2 is objected to because of the following informalities:  “counting” should be “calculating” in line 13 and line 17 should read “and if the degree.”  Appropriate correction is required.
	Corresponding changes are needed in Claims 8, 9, 15, and 16.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 7, 8, 10, 14, 15, and 20 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Pat. App. Pub. No. 20180366013 (Arvindam, hereinafter “Arv”) in view of U.S. Pat. App. Pub. No. 20170148433 (Catanzaro et al, hereinafter “Cat”).
With regard to Claim 1, Arv describes:
A deep learning based text classification method, executable by a server, comprising:
processing a train corpus set composed of a plurality of training corpora to construct a word weight table; (Paragraph 32 describes that updated aggregate semantic weights for the words in the acquired or collected documents are collected and saved in a database (cited as “a word weight table”)).
computing a clause weight of each of clauses in each training corpus, and screening key clauses of each training corpus according to the clause weight, to obtain a training sample set composed of the key clauses screened from each corpus; (Paragraph 32 describes that weights of key clauses are determined from training corpora.) and
classifying inputted texts by using the text classification models. (Paragraph 33 describes that input words are classified.)
Arv does not explicitly describe:
“acquiring subsample sets corresponding to different preset word length intervals from the training sample set, and respectively inputting the subsample sets into a deep learning model for training, to obtain text classification models respectively corresponding to the different preset word length intervals.”
However, Cat describes:
“acquiring subsample sets corresponding to different preset word length intervals from the training sample set, and respectively inputting the subsample sets into a deep learning model for training, to obtain text classification models respectively corresponding to the different preset word length intervals.”
Paragraph 54 of Cat describes training a model using batched utterances that can be of different sizes (described in paragraph 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the batches as described by Cat into the system of Arv to get better results, as described in paragraph 80 of Cat.
With regard to Claim 3, Arv describes:
“segmenting each training corpus of the training corpus set to obtain at least one clause; (Paragraph 104 describes that “key phrases” are determined.)
segmenting each clause to obtain a word segmentation result corresponding to each clause; (Paragraph 64 describes that the word weights are used to determine the key phrase weights.) and
obtaining a word weight of each word in the word segmentation result of each clause from the word weight table, (Paragraph 64 describes that the word weights are determined for each word.) and
determining the sum of the weight of each word as the clause weight of the corresponding clause.” (Paragraph 64 describes that the word weights are used to determine the key phrase weights.)
With regard to Claim 7, Arv describes:
screening the key clauses from the inputted text, to obtain multiple target texts respectively match each of the preset word length intervals; (Paragraph 104 describes that “key phrases” are determined.)
inputting each of the target texts into a corresponding text classification model for text classification, to obtain a text classification result of each target text; (Paragraph 33 describes that the words are classified)
making a vote for each category label in each text classification result, and determining the category label with the most votes to be the final text classification result of the inputted text. (Paragraph 157 describes the classification algorithm.)




calculating a text length of each training corpus, wherein the text length is the total number of words of all clauses in the training corpus;  (Paragraph 54 describes determining the file size.)
With respect to Claims 8, 10, and 14, server Claim 8 and method Claim
1 are related as an apparatus programmed to perform the same method, with each
claimed apparatus function corresponding to each claimed method step. Further,
paragraph 28 of Arv describes computing device (cited as “a processor”) and a storage medium that stores computer instructions.  Accordingly, Claims 8, 10, and 14 are similarly rejected under the same rationale as applied above with respect to Claims 1, 3, and 7.
With respect to Claims 15 and 20, storage medium Claim 15 and method Claim 1 are related as a storage medium programmed to perform the same method, with each claimed storage medium function corresponding to each claimed method step. Paragraph 28 of Arv describes a storage medium storing computer instructions. Accordingly, Claims 15 and 20 are similarly rejected under the same rationale as applied above with respect to Claims 1 and 7.

Allowable Subject Matter
7.	Claims 2, 4-6,  9, 11-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 9, and 16 recite:
“counting the Bayesian posterior probability of each word, to obtain distribution of the category label probability of each word, and determining the variance of the category label probability distribution as the weight of each word, wherein the variance of the probability distribution indicates the degree of dispersion of the probability distribution of the category label, and the degree of dispersion is greater, the distinguishing ability of the category label corresponding to the probability distribution is greater.”
Claims 4, 11, and 17 recite:
“determining all clauses of the training corpus as key clauses and merging the key clauses into a new corpus for outputting, if the text length of the training corpus is less than or equal to a preset length;
ranking the clauses of the training corpus according the clause weight of each clause if the text length of the training corpus is greater than the preset length and the number of the clauses is more than 1, and selecting the first N clauses as the key clauses and merging the key clauses into a new corpus for outputting; and
removing the words that are outside of the preset length of the training corpus to obtain a new corpus for outputting, if the text length of the training corpus is greater than the preset length and the number of the clauses is 1.”
Claims 5, 12, and 18 recite:
“determining whether the difference between the number of samples with each category label in the initial subsample set of each preset word length interval and the number of samples of other category labels is greater than a preset number;
screening key clauses from the initial subsamples of every other preset word length intervals with the same category label by permutation, and adding the screened key clauses into the initial subsample set of the corresponding preset word length interval, to obtain the subsample set of the corresponding preset word length interval, if the difference corresponding to the category label is greater than the preset number.”
Claims 6, 13, and 19 recite:
“determining whether the text length exceeds all of the preset word length intervals;
selecting a text classification model corresponding to the preset word length interval in which the text length is located to classify the inputted text, if the text length does not exceed all of the preset word length intervals; and
screening key clauses of the inputted text to obtain a target text, and selecting the text classification model corresponding to the preset word length interval in which the text length of the target text is located to classify the target text, if the text length exceeds all of the preset word length intervals, wherein a text length of the target text is located in one of the preset word length intervals.”
The cited art does not teach or suggest these features.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20210065569 (Arvindam) also describes determining weights for words and phrases.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656